 

CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT

 

This CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT (this “Agreement”), made
as of August 22, 2014 (the “Effective Date”), is by and between Merck Sharp &
Dohme BV (“Merck”), having a place of business at Waarderweg 39, 2031 BN
Haarlem, The Netherlands and Advaxis Inc. having a place of business at 305
College Road East, Princeton, NJ. 08540 (“Advaxis”). Merck and Advaxis are each
referred to herein individually as “Party” and collectively “Parties”.

 

RECITALS

 

A. Advaxis is developing the Advaxis Compound (as defined below) for the
treatment of certain tumor types.

 

B. Merck is developing the Merck Compound (as defined below) for the treatment
of certain tumor types.

 

C. Advaxis desires to sponsor a clinical trial in which the Advaxis Compound and
the Merck Compound would be dosed concurrently or in combination.

 

D. Merck and Advaxis, consistent with the terms of this Agreement, desire to
collaborate as more fully described herein, including by providing the Merck
Compound and the Advaxis Compound for the Collaboration Program (as defined
below).

 

NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions, the Parties, intending to be legally bound,
mutually agree as follows:

 

1. Definitions.

 

For all purposes of this Agreement, the capitalized terms defined in this
Article 1 and throughout this Agreement shall have the meanings herein
specified.

 

1.1 “Advaxis” has the meaning set forth in the preamble.

 

1.2 “Advaxis Compound” means ADXS31-142, a live-attenuated Listeria
monocytogenes strain bioengineered, by transforming it with an expression vector
to express a PSA antigen fused to a truncated Listeriolysin O (tLLO).

 

1.3 “Affiliate” means, with respect to either Party, a firm, corporation or
other entity which directly or indirectly owns or controls said Party, or is
owned or controlled by said Party, or is under common ownership or control with
said Party. The word “control” means (i) the direct or indirect ownership of
fifty percent (50%) or more of the outstanding voting securities of a legal
entity, or (ii) possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities, contract rights, voting rights, corporate governance or
otherwise.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

1.4 “Agreement” means this agreement, as amended by the Parties from time to
time, and as set forth in the preamble.

 

1.5 “Alliance Manager” has the meaning set forth in Section 3.11.

 

1.6 “Applicable Law” means all federal, state, local, national and regional
statutes, laws, rules, regulations and directives applicable to a particular
activity hereunder, including performance of clinical trials, medical treatment
and the processing and protection of personal and medical data, that may be in
effect from time to time, including those promulgated by the United States Food
and Drug Administration (“FDA”), the European Medicines Agency (“EMA”) and any
successor agency to the FDA or EMA or any agency or authority performing some or
all of the functions of the FDA or EMA in any jurisdiction outside the United
States or the European Union (each a “Regulatory Authority” and collectively,
“Regulatory Authorities”), and including without limitation cGMP and GCP (each
as defined below); all data protection requirements such as those specified in
the EU Data Protection Directive and the regulations issued under the United
States Health Insurance Portability and Accountability Act of 1996 (“HIPAA”);
export control and economic sanctions regulations which prohibit the shipment of
United States-origin products and technology to certain restricted countries,
entities and individuals; anti-bribery and anti-corruption laws pertaining to
interactions with government agents, officials and representatives; laws and
regulations governing payments to healthcare providers; and any United States or
other country’s or jurisdiction’s successor or replacement statutes, laws,
rules, regulations and directives relating to the foregoing.

 

1.7 “Business Day” means any day other than a Saturday, Sunday or any public
holiday in the country where the applicable obligations are to be performed.

 

1.8 “Calendar Quarter” means a three-month period beginning on January, April,
July or October 1st.

 

1.9 “Calendar Year” means a one-year period beginning on January 1st and ending
on December 31st.

 

1.10 “cGMP” means the current Good Manufacturing Practices officially published
and interpreted by EMA, FDA and other applicable Regulatory Authorities that may
be in effect from time to time and are applicable to the Manufacture of the
Compounds.

 

1.11 “Collaboration Data” means all data (including raw data) and results
generated under the Study.

 

1.12 “Clinical Quality Agreement” means that certain clinical quality agreement
being entered into by the Parties within thirty (30) days of the Effective Date.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

1.13 “Collaboration Program” means the collaboration of the parties to perform
the Study.

 

1.14 “Compounds” means the Advaxis Compound and the Merck Compound. A “Compound”
means either the Advaxis Compound or the Merck Compound, as applicable.

 

1.15 “Combination” means the use or method of using the Advaxis Compound and the
Merck Compound in concomitant or sequential administration.

 

1.16 “Confidential Information” means any information, Know-How or other
proprietary information or materials furnished to one Party by the other Party
pursuant to this Agreement, except to the extent that it can be established by
the receiving Party that such information or materials: (a) was already known to
the receiving Party, other than under an obligation of confidentiality, at the
time of disclosure by the other Party as demonstrated by competent business
records; (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (c) became
generally available to the public or otherwise part of the public domain after
its disclosure and other than through any act or omission of the receiving Party
in breach of this Agreement; (d) was disclosed to the receiving Party by a Third
Party who had no obligation to the disclosing Party not to disclose such
information to others; or (e) was subsequently developed by the receiving Party
without use of the Confidential Information as demonstrated by competent
business records.

 

1.17 “CTA” means an application to a Regulatory Authority for purposes of
requesting the ability to start or continue a clinical trial.

 

1.18 Delivery- has the meaning set forth in Section 8.3.1 with respect to
delivery of the Merck Compound, and Section 8.3.2 with respect to the Advaxis
Compound.

 

1.19 “Direct Manufacturing Costs” has the meaning set forth in Section 6.11.

 

1.20 “Disposition Package” has the meaning set forth in Section 8.7.1.

 

1.21 “Dispute” has the meaning set forth in Section 21.1.

 

1.22 “Effective Date” has the meaning set forth in the preamble.

 

1.23 “EMA” has the meaning set forth in the definition of Applicable Law.

 

1.24 “Field” means the concomitant and/or sequenced administration of the Merck
Compound and the Advaxis Compound in patients with solid tumors.

 

1.25 “FDA” has the meaning set forth in the definition of Applicable Law.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

1.26 “GCP” means the Good Clinical Practices officially published by EMA, FDA
and the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) that may be in effect from
time to time and are applicable to the testing of the Compounds.

 

1.27 “Government Official” means: (a) any officer or employee of a government or
any department, agency or instrument of a government; (b) any person acting in
an official capacity for or on behalf of a government or any department, agency,
or instrument of a government; (c) any officer or employee of a company or
business owned in whole or part by a government; (d) any officer or employee of
a public international organization such as the World Bank or United Nations;
(e) any officer or employee of a political party or any person acting in an
official capacity on behalf of a political party; and/or (f) any candidate for
political office; who, when such Government Official is acting in an official
capacity, or in an official decision-making role, has responsibility for
performing regulatory inspections, government authorizations or licenses, or
otherwise has the capacity to take decisions with the potential to affect the
business of either of the Parties.

 

1.28 “HIPAA” has the meaning set forth in the definition of Applicable Law.

 

1.29 “IND” means the Investigational New Drug Application filed or to be filed
with the FDA as described in Title 21 of the U.S. Code of Federal Regulations,
Part 312, and the equivalent application in the jurisdictions outside the United
States, including an “Investigational Medicinal Product Dossier” filed or to be
filed with the EMA.

 

1.30 “Indirect Manufacturing Costs” has the meaning set forth in Section 6.11.

 

1.31 “Intellectual Property Right(s)” means any and all ideas, inventions,
conceptions, discoveries, know-how, data, compositions, information, results,
databases, documentation, reports, materials, writings, processes, methods,
techniques and other information, including Patents, trade secrets, trade-marks,
service marks, trade names, registered designs, design rights, copyrights
(including rights in computer software and database rights), whether registered
or not, and all legal means of establishing rights in and to and the aforesaid
rights or property similar to any of the foregoing, in any part of the world,
together with the right to apply for the registration of any such right.

 

1.32 “Inventions” means all inventions and discoveries which are made or
conceived in the performance of the Collaboration Program and/or which are made
or conceived by a Party through use of the Collaboration Data.

 

1.33 JDC has the meaning set forth in Section 3.11.

 

1.34 “Jointly Owned Invention” has the meaning set forth in Section 10.1.1.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

1.35 “Joint Patent Application” has the meaning set forth in Section 10.1.2.

 

1.36 “Joint Patent” means a patent that issues from a Joint Patent Application.

 

1.37 “Know-How” means any proprietary invention, innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, including manufacturing, use, process,
structural, operational and other data and information, whether or not written
or otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable, that is not generally
known or otherwise in the public domain.

 

1.38 “Liability” has the meaning set forth in Section 14.2.1.

 

1.39 “Live-Attenuated Bacterial Vaccine” means any live-attenuated bacterial
vaccine that is used to stimulate Antigen Presenting Cells capable of driving a
cellular immune response to PSA expressing cells.

 

1.40 “Manufacture,” “Manufactured,” or “Manufacturing” means all stages of the
manufacture of a Compound, including planning, purchasing, manufacture,
processing, compounding, storage, filling, packaging, waste disposal, labeling,
leafleting, testing, quality assurance, sample retention, stability testing,
release, dispatch and supply, as applicable.

 

1.41 “Manufacturer’s Release” or “Release” has the meaning ascribed to such term
in the Clinical Quality Agreement.

 

1.42 “Manufacturing Site” means the facilities where a Compound is Manufactured
by or on behalf of a Party, as such Manufacturing Site may change from time to
time in accordance with Section 8.6 (Changes to Manufacturing). ; Manufactured
at Vibalogics, Zeppelinstraße 2, 27472 Cuxhaven, Germany

 

1.43 “Merck” has the meaning set forth in the preamble.

 

1.44 “Merck Compound” means MK-3475, a humanized anti-human PD-1 monoclonal
antibody.

 

1.45 “Non-Conformance” means, with respect to a given unit of Compound, (i) an
event that deviates from an approved cGMP requirement with respect to the
applicable Compound, such as a procedure, Specification, or operating parameter,
or that requires an investigation to assess impact to the quality of the
applicable Compound or (ii) that such Compound failed to meet the applicable
representations and warranties set forth in Section 2.3. Classification of the
Non-Conformance is detailed in the Clinical Quality Agreement.

 

1.46 “Party” has the meaning set forth in the preamble.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

1.47 “PD-1 Antagonist” means any small or large molecule that blocks binding of
PD-L1 and/or PD-L2 to PD-1.

 

1.48 “Pharmacovigilance Agreement” means that certain pharmacovigilance
agreement being entered into by the Parties within thirty (30) days of the
Effective Date regarding the Compounds.

 

1.49 “Project Manager” has the meaning set forth in Section 3.11.

 

1.50 “Protocol” means the written documentation that describes the Study and
sets forth specific activities to be performed as part of the Study conduct,
attached hereto as Appendix A.

 

1.51 “Regulatory Approvals” means, with respect to a Compound, any and all
permissions (other than the Manufacturing approvals) required to be obtained
from Regulatory Authorities and any other competent authority for the
development, registration, importation and distribution of such Compound in the
United States, Europe or other applicable jurisdictions for use in the Study.

 

1.52 “Regulatory Authorities” has the meaning set forth in the definition of
Applicable Law.

 

1.53 “Sample Testing Results” has the meaning set forth in Section 3.7.

 

1.54 “Specifications” means, with respect to a given Compound, the set of
requirements for such Compound as set forth in the Clinical Quality Agreement.

 

1.55 “Study” means the concomitant or sequenced administration of the Merck
Compound and the Advaxis Compound (the “Phase I/II Trial”). More specifically,
the Study is a Phase 1-2 Dose-escalation and Safety Study of ADXS31-142 Alone
and of ADXS31-142 in Combination with Pembrolizumab (MK-3475) in Patients with
Previously Treated Metastatic Castration-resistant Prostate Cancer.

 

1.56 “Study Completion” has the meaning set forth in Section 3.12.

 

1.57 “Territory” means worldwide.

 

1.58 “Third Party” means any person or entity other than Advaxis, Merck or their
respective Affiliates.

 

2. Scope of the Agreement.

 

2.1 Each Party shall contribute to the Collaboration Program such resources as
are necessary to fulfill its obligations set forth in this Agreement and more
specifically described in Article 7.

 

2.2 Each Party agrees to act in good faith in performing its obligations under
this Agreement and shall notify the other Party as promptly as possible in the
event of any Manufacturing delay that is likely to adversely affect supply of
its Compound as contemplated by this Agreement.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

2.3. Advaxis agrees to Manufacture and supply the Advaxis Compound for purposes
of the Collaboration Program as set forth in Article 8, and Advaxis hereby
represents and warrants to Merck that, at the time of Delivery of the Advaxis
Compound, such Advaxis Compound shall have been Manufactured and supplied in
compliance with: (i) the Specifications for the Advaxis Compound; (ii) the
Clinical Quality Agreement; and (iii) all Applicable Law, including cGMP and
health, safety and environmental protections. Merck agrees to Manufacture and
supply the Merck Compound for purposes of the Collaboration Program as set forth
in Article 8, and Merck hereby represents and warrants to Advaxis that, at the
time of Delivery of the Merck Compound, such Merck Compound shall have been
Manufactured and supplied in compliance with: (a) the Specifications for the
Merck Compound; (b) the Clinical Quality Agreement; and (c) all Applicable Law,
including cGMP and health, safety and environmental protections. Without
limiting the foregoing, each Party is responsible for obtaining all regulatory
approvals (including facility licenses) that are required to Manufacture its
Compound in accordance with Applicable Law (provided that for clarity, Advaxis
shall be responsible for obtaining Regulatory Approvals for the Study as set
forth in Section 3.3).

 

2.4. Each Party may delegate its activities under the Collaboration Program to
its own Affiliates without the other Party’s consent. Each Party shall have the
right to subcontract any portion of its obligations hereunder to Third Party
subcontractors, provided that the JDC has approved the use of such Third Parties
in the performance of such activities as set forth in the Protocol and further
provided that such Party shall remain solely and fully liable for the
performance of such subcontractors. Notwithstanding the foregoing, either Party
may, without consulting the JDC, subcontract its manufacturing activities with
regards to its Compound to be provided for the Study. Each Party shall ensure
that each of its subcontractors performs its obligations pursuant to the terms
of this Agreement, including the Appendices attached hereto. Each Party shall
use reasonable efforts to obtain and maintain copies of documents relating to
the obligations performed by such subcontractors that are held by or under the
control of such subcontractors and that are required to be provided to the other
Party under this Agreement.

 

2.5 During the Collaboration Program, Advaxis shall not, either alone or with
another party, conduct any clinical trial involving the Advaxis Compound and any
PD-1 Antagonist other than in furtherance of the Collaboration Program.

 

2.6 This Agreement does not create any obligation on the part of Merck to
provide the Merck Compound for any activities other than the Collaboration
Program, nor does it create any obligation on the part of Advaxis to provide the
Advaxis Compound for any activities other than the Collaboration Program.

 

2.7 Except as provided in Section 2.5, nothing in this Agreement shall (i)
prohibit either Party from performing studies other than the Collaboration
Program relating to its own Compound, either individually or in combination with
any other compound or product, in any therapeutic area, or (ii) create an
exclusive relationship between the Parties with respect to any Compound.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

3. Conduct of the Collaboration Program.

 

3.1 Advaxis shall act as the sponsor of the Study and shall hold the IND
relating to the Study. Advaxis shall file the Protocol for the Study as an
amendment to its existing IND for Advaxis Compound. In no event shall Advaxis
file a separate combination IND for the Study.

 

3.2 Advaxis shall ensure that the Study is performed in accordance with this
Agreement, the Protocol, and all Applicable Law, including GCP.

 

3.3 Advaxis shall ensure that all directions from any Regulatory Authority
and/or ethics committee with jurisdiction over the Study are followed. Further,
Advaxis shall ensure that all IRB approvals, customs clearances, and Regulatory
Approvals from any Regulatory Authority and/or ethics committee with
jurisdiction over the Study are obtained prior to initiating performance of the
Study. Merck shall have the right (but no obligation) to participate in any
discussions with a Regulatory Authority regarding matters related to the Merck
Compound. Advaxis will be responsible for filing the IND for the Study.

 

3.4 Merck will provide to Advaxis as necessary, a right of reference to Merck’s
IND filing for the Merck Compound. Merck will authorize FDA and other applicable
regulatory authorities to cross-reference the appropriate MK-3475 INDs and CTAs
to provide data access to Advaxis sufficient to support conduct of the Study. If
Merck’s CTA is not available in a given country, Merck will file its CMC data
with the Regulatory Authority for such country, referencing Advaxis’s CTA as
appropriate (however, Advaxis shall have no right to directly access the CMC
data).

 

3.5 Advaxis shall maintain reports and all related documentation in good
scientific manner and in compliance with Applicable Law in connection with the
Study as applicable. Advaxis shall provide to Merck all Study information and
documentation reasonably requested by Merck to enable Merck to (i) comply with
any of its legal, regulatory and/or contractual obligations, or any request by
any Regulatory Authority, related to the Merck Compound, and (ii) determine
whether the Study has been performed in accordance with this Agreement.

 

3.6 Advaxis shall ensure that all patient authorizations and consents required
under HIPAA, the EU Data Protection Directive or any other similar Applicable
Law in connection with the Study permit such sharing of Collaboration Data with
Merck.

 

3.7 Ownership (including limitations of use) and the timing for sharing data and
information generated from sample analysis to be performed by each Party on its
respective Compound (“Sample Testing Results”) will be owned by the party
conducting such testing. Neither Party shall, without further written agreement
between the Parties, use the other Party’s Sample Testing Results for any
purpose other than (i) to seek Regulatory Approval for the use of its respective
Compound in the Combination or (ii) to file and prosecute patent applications
for Joint Inventions and enforce any resulting patents in accordance with
Article 10. Subject to the preceding, it is anticipated that Advaxis will
maintain all data and results for the Trial in its database and will grant
access to such data and database to Merck.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

3.8 Merck covenants and agrees that it will not use any unpublished
Collaboration Data to research, develop and/or commercialize (directly or
indirectly) a Live-Attenuated Bacterial Vaccine other than ADXS31-142 for use
either as a monotherapy or in combination with a PD-1 Antagonist without Advaxis
and Advaxis covenants and agrees that it will not use any unpublished
Collaboration Data or any unpublished Merck-owned Sample Testing Results to
research, develop and/or commercialize (directly or indirectly) a PD-1
Antagonist other than MK-3475 for use either as a monotherapy or in combination
with a Live-Attenuated Bacterial Vaccine without Merck.

 

3.9 Each Party will be responsible for the testing of clinical samples as it
relates to its own compound.

 

3.9.1 Samples for Merck Compound testing will be sent to Merck, or its
designated third party contractor, for processing and testing. Certain results
will be sent to Advaxis pursuant to a timeframe agreed to by the Parties as set
forth in Appendix B.

   

3.9.2 Samples for Advaxis Compound testing will be sent to Advaxis or its
designated third party contractor, for processing and testing. Certain results
will be sent to Merck pursuant to a timeframe agreed to by the Parties as set
forth in Appendix B.

 



3.10 Neither Party shall, without further written agreement between the Parties,
use the Collaboration Data for any purpose other than (i) to seek Regulatory
Approval for the use of its respective Compound in the Combination or (ii) to
file and prosecute patent applications for Jointly Owned Inventions and enforce
any resulting patents in accordance with Article 10; provided, however, that
these restrictions shall no longer apply once the Collaboration Data, or
portions thereof, are available to the public. Notwithstanding the above or
anything to the contrary herein, either Party may share Collaboration Data as
required by a Regulatory Authority or as may otherwise be required by law.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

3.11 Joint Development Committee. The Parties shall form a joint development
team (the “Joint Development Committee” or “JDC”), made up of an equal number of
representatives of Merck and Advaxis (not to exceed three (3) each), which shall
have responsibility of coordinating all regulatory and other activities under,
and pursuant to, this Agreement. Each Party shall designate a project manager
(the “Project Manager”) who shall be responsible for implementing and
coordinating activities, and facilitating the exchange of information between
the Parties, with respect to the Study. Other JDC members will be agreed by both
Parties. The JDC shall meet as soon as practicable after the Effective Date and
then no less than once each Calendar Quarter, and more often as reasonably
considered necessary at the request of either Party, to provide an update on
Study progress. Prior to any such meeting, the Advaxis Project Manager shall
provide an update in writing to the Merck Project Manager, which update shall
contain information about overall Study progress, recruitment status, interim
analysis (if results available), final analysis and other information relevant
to the conduct of the Study. The JDC will meet quarterly and attempt to reach
decisions by consensus with the Advaxis representatives having collectively one
vote and the Merck representatives having collectively one vote, except that
Merck will determine in its sole discretion the dose and dosing regimen for the
Merck Compound and Advaxis will determine in its sole discretion the dose and
dosing regimen for the Advaxis Compound. When consensus is not achieved on any
matter, the matter will be escalated to the Advaxis CEO and the head of Merck
Clinical or the VP of Merck Clinical Oncology, provided however that (1) in the
event that the matter relates to the Merck Compound, Merck shall have final
decision-making authority and (2) in the event that the matter relates to the
Advaxis Compound, Advaxis shall have final decision-making authority. In
addition to a Project Manager, each Party shall designate an alliance manager
(the “Alliance Manager”) who shall endeavor to ensure clear and responsive
communication between the Parties and the effective exchange of information and
shall serve as the primary point of contact for any issues arising under this
Agreement. The Alliance Managers shall have the right to attend all JDC meetings
and may bring to the attention of the JDC any matters or issues either of them
reasonably believes should be discussed and shall have such other
responsibilities as the Parties may mutually agree in writing.

 

3.12 Advaxis shall provide Merck with (i) an electronic draft of the final study
report, for Merck to provide comments to Advaxis within forty-five (45) days of
receipt of the draft of the final study report and (ii) a final version of the
final study report promptly following Study Completion. Advaxis shall consider
in good faith any comments provided by Merck on the final study report and shall
not include any statements relating to the Merck Compound which have not been
approved by Merck. “Study Completion” shall occur upon database lock of the
Study results.

 

4. Protocol and Related Documents.

 

4.1 A protocol and statistical analysis plan for the Study, has been agreed to
by the Parties as of the Effective Date and is attached hereto as Appendix A
(“Protocol”). The Protocol may be amended with the approval of the JDC, subject
to each Party’s decision-making rights as set forth below.

 

4.2 Notwithstanding Section 4.1, Merck, in its sole discretion, will determine
the dose and dosing regimen for the Merck Compound and will have the final
decision on all matters relating to the Merck Compound and any information
regarding the Merck Compound included in the Protocol.

 

4.3 Notwithstanding Section 4.1, Advaxis in its sole discretion, will determine
the dose and dosing regimen for the Advaxis Compound and will have the final
decision on all matters relating to the Advaxis Compound and any information
regarding the Advaxis Compound included in the Protocol.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

4.4 Advaxis shall prepare the patient informed consent form for the Study in
consultation with Merck (it being understood that the portion of the informed
consent form relating to the Merck Compound will be provided by Merck). Any
changes to such form that relate to the Merck Compound shall be subject to
Merck’s written consent. Merck will provide such consent, or a written
explanation for why such consent is being withheld, within fifteen (15) Business
Days of receiving Advaxis’ request therefor.

 

5. Adverse Event Reporting.

 

Advaxis will be solely responsible for compliance with all Applicable Law
pertaining to safety reporting for the Study and related activities. The Parties
will execute a Pharmacovigilance Agreement within thirty (30) days to ensure the
exchange of relevant safety data within appropriate timeframes and in
appropriate format to enable the Parties to fulfill local and international
regulatory reporting obligations and to facilitate appropriate safety reviews.
The Pharmacovigilance Agreement will include safety data exchange procedures
governing the coordination of collection, investigation, reporting, and exchange
of information concerning any adverse experiences, pregnancy reports, and any
other safety information arising from or related to the use of the Merck
Compound and Advaxis Compound in the Study, consistent with Applicable Law. Such
guidelines and procedures shall be in accordance with, and enable the Parties
and their Affiliates to fulfill local and international regulatory reporting
obligations to Government Authorities. Advaxis will transmit to Merck serious
drug related life threatening or death events in three (3) calendar days and all
other serious events in five (5) calendar days. Advaxis will be responsible for
reporting adverse events to the FDA.

 

6. Term and Termination.

 

6.1 The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until completion of all of the obligations of
the Parties hereunder or until terminated by either Party pursuant to this
Article 6.

 

6.2 In the event that (i) Merck reasonably believes that the Merck Compound is
being used in an unsafe manner and Advaxis fails to incorporate changes into the
Protocol requested by Merck to address such issue, or (ii) the Merck Compound is
not being used as described in the Protocol, Merck may immediately terminate
this Agreement and the supply of the Merck Compound upon written notice to
Advaxis.

 

6.3 Either Party may terminate this Agreement if the other Party commits a
material breach of this Agreement, and such material breach continues for thirty
(30) days after receipt of written notice thereof from the non-breaching Party;
provided that if such material breach cannot reasonably be cured within thirty
(30) days, the breaching Party shall be given a reasonable period of time to
cure such breach.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

6.4 Either Party may terminate this Agreement immediately upon written notice to
the other party if the terminating Party determines in good faith, based on a
review of the Collaboration Data or other Study-related Know-How or information,
that the Study may unreasonably affect patient safety.

 

6.5 Either Party may terminate this Agreement (in whole or in part on a
country-by-country basis) immediately upon written notice to the other Party in
the event that any Regulatory Authority takes any action, or raises any
objection, that prevents the terminating Party from supplying its Compound for
purposes of the Study. Additionally, either Party shall have the right to
terminate this Agreement immediately (in whole or in part) upon written notice
to the other Party in the event that it determines, in its sole discretion, to
discontinue development of its Compound, for medical, scientific or legal
reasons.

 

6.6 In the event that this Agreement is terminated, Advaxis shall, at Merck’s
sole discretion, promptly either return or destroy all unused Merck Compound
pursuant to Merck’s instructions. If Merck requests that Advaxis destroy the
unused Merck Compound, Advaxis shall provide written certification of such
destruction.

 

6.7 Either Party shall be entitled to terminate this Agreement immediately upon
written notice to the other Party, if such other Party fails to perform its
obligations in accordance with Sections 13.3.1, 13.3.2 and 13.3.8. The
non-terminating Party shall have no claim against the terminating Party for
compensation for any loss of whatever nature by virtue of the termination of
this Agreement in accordance with this Section 6.7. To the extent (and only to
the extent) that the laws of the Territory provide for any such compensation to
be paid to the non-terminating Party upon the termination of this Agreement, the
non-terminating Party hereby expressly agrees (to the extent possible under the
laws of the Territory) to waive or to repay to the Party terminating this
Agreement any such compensation or indemnity.

 

6.8 The provisions of Sections 3.6, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 13.2, 13.3,
13.4, 14.2 (Indemnification), 14.3 (Limitation of Liability), and Articles 1
(Definitions), 7 (Costs of Collaboration Program), 9 (Confidentiality), 10
(Intellectual Property), 11 (Reprints; Rights of Cross-Reference), 12
(Publications), 20 (No Additional Obligations), 21 (Dispute Resolution and
Jurisdiction), 22 (Notices), 23 (Relationship of the Parties) and 25
(Construction) shall survive the expiration or termination of this Agreement.

 

6.9 Termination of this Agreement shall be without prejudice to any claim or
right of action of either Party against the other Party for any prior breach of
this Agreement.

 

6.10 Upon termination of this Agreement, each Party and its Affiliates shall
promptly return to the other Party or destroy any Confidential Information of
the other Party (other than Collaboration Data and Inventions) furnished to the
receiving Party by the other Party, except that the receiving Party shall have
the right to retain one copy for record-keeping purposes.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

6.11 Provided the Parties do not otherwise dispute the circumstances of
termination, in the event of termination due to Section 6.2(i), 6.3 or 6.7
above, the terminating Party shall be entitled to reimbursement by the other
Party for the Direct Manufacturing Costs and Indirect Manufacturing Costs (as
defined herein) incurred by the terminating Party for its Compound Delivered for
the Study. “Direct Manufacturing Costs” shall be calculated consistent with
Generally Accepted Accounting Principles (“GAAP”) and include manufacturing
fees; raw materials; direct labor; freight and duty, and factory overhead costs
that can be directly attributed to the Compound, including but not limited to
equipment maintenance and repair, supplies, ongoing stability program costs,
other plant services, indirect labor and depreciation on direct capital assets.
“Indirect Manufacturing Costs” shall be calculated consistent with GAAP and
include allocations of indirect factory overhead and site support costs,
including but not limited to utilities, quality, planning, engineering,
maintenance, safety, site science and technology, and depreciation on indirect
capital assets, procurement, warehousing, and corporate services. Allocations
shall be based on each compound’s utilization relative to a manufacturing site’s
total activity.

 

7. Costs of Collaboration Program.

 

7.1 Costs of Collaboration Program. As among the Parties, Advaxis will be
responsible for all Third Party costs of conducting the Study. Otherwise, the
Parties shall each be responsible for its own internal costs and expenses to
support the Study. The Parties further agree that (i) Merck shall provide the
Merck Compound for use in the Collaboration Program, as described in Article 8
below; and (ii) Advaxis shall bear all other costs associated with the conduct
of the Collaboration Program, including that Advaxis shall provide the Advaxis
Compound for use in the Collaboration Program, as described in Article 8 below.

 

8. Supply and Use of the Compounds.

 

8.1 Supply of the Compounds. Advaxis and Merck will each use commercially
reasonable efforts to supply, or cause to be supplied, the quantities of its
respective Compound as are set forth on Appendix C, on the timelines set forth
in Appendix C, in each case, for use in the Collaboration Program. In the event
that the Party conducting the Collaboration Program determines that the
quantities of Compounds set forth on Appendix C are not sufficient to complete
the Study, such Party shall so notify the other Party, and the Parties shall
discuss in good faith regarding additional quantities of Compounds to be
provided and the schedule on which such additional quantities shall be provided.
Each Party shall also provide to the other Party a contact person for the supply
of its Compound under this Agreement. Notwithstanding the foregoing, or anything
to the contrary herein, in the event that either Party is not supplying its
Compound in accordance with the terms of this Agreement, or is allocating under
Section 8.10, then the other Party shall have no obligation to supply its
Compound, or may allocate proportionally.

 

8.2 Minimum Shelf Life Requirements. Each Party shall use commercially
reasonable efforts to supply its Compound hereunder with an adequate remaining
shelf life at the time of Delivery to meet the requirements of the Collaboration
Program.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

8.3 Provision of Compounds.

 

8.3.1 Merck will deliver the Merck Compound DAP (INCOTERMS 2010) to Advaxis’, or
its designee’s, location as specified by Advaxis (“Delivery” with respect to
such Merck Compound). Risk of Loss for the Merck Compound shall transfer from
Merck to Advaxis at Delivery. All costs associated with the subsequent
transportation, warehousing and distribution of Merck Compound shall be borne by
Advaxis. Advaxis will: (i) take delivery of the Merck Compound supplied
hereunder; (ii) perform the acceptance procedures allocated to it under the
Clinical Quality Agreement; (iii) subsequently label and pack (in accordance
with Section 8.5), and promptly ship the Merck Compound to the Study sites, in
compliance with cGMP, GCP and other Applicable Law and the Clinical Quality
Agreement; and (iv) provide, from time to time at the reasonable request of
Merck, the following information: any applicable chain of custody forms,
in-transport temperature recorder(s), records and receipt verification
documentation, such other transport or storage documentation as may be
reasonably requested by Merck, and usage and inventory reconciliation
documentation related to the Merck Compound.

 

8.3.2 Advaxis is solely responsible, at its own cost, for supplying (including
all Manufacturing, acceptance and release testing) the Advaxis Compound for the
Collaboration Program, and the subsequent handling, storage, transportation,
warehousing and distribution of the Advaxis Compound supplied hereunder. Advaxis
shall ensure that all such activities are conducted in compliance with cGMP, GCP
and other Applicable Law and the Clinical Quality Agreement. For purposes of
this Agreement, the “Delivery” of a given quantity of the Advaxis Compound shall
be deemed to occur when such quantity is packaged for shipment to a Study site
or other site as set forth herein.

 

8.4 Labeling and Packaging; Use, Handling and Storage.

 

8.4.1 The Parties’ obligations with respect to the labeling and packaging of the
Compounds are as set forth in the Clinical Quality Agreement. Notwithstanding
the foregoing or anything to the contrary contained herein, Merck shall provide
the Merck Compound to Advaxis in the form of unlabeled vials, and Advaxis shall
be responsible for labeling, packaging and leafleting such Merck Compound in
accordance with the terms and conditions of the Clinical Quality Agreement and
otherwise in accordance with all Applicable Law, including cGMP, GCP, and
health, safety and environmental protections.

 

8.4.2 Advaxis shall (i) use the Merck Compound solely for purposes of performing
the Study; (ii) not use the Merck Compound in any manner inconsistent with this
Agreement or for any commercial purpose; and (iii) use, store, transport, handle
and dispose of the Merck Compound in compliance with Applicable Law and the
Clinical Quality Agreement, as well as all instructions of Merck. Advaxis shall
not reverse engineer, reverse compile, disassemble or otherwise attempt to
derive the composition or underlying information, structure or ideas of the
Merck Compound, and in particular shall not analyze the Merck Compound by
physical, chemical or biochemical means except as necessary to perform its
obligations under the Clinical Quality Agreement.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

8.5 Product Specifications. A certificate of analysis shall accompany each
shipment of the Merck Compound to Advaxis. Advaxis shall be responsible for any
failure of the Merck Compound to meet the Specifications to the extent caused by
shipping, storage or handling conditions after Delivery to Advaxis hereunder.
Upon request, Advaxis shall provide Merck with a certificate of analysis
covering each shipment of Advaxis Compound used in the Study.

 

8.6 Changes to Manufacturing. Each Party may make changes from time to time to
its Compound or the Manufacturing Site without notice to the other Party;
provided that such changes shall be in accordance with the Clinical Quality
Agreement.

 

8.7 Product Testing; Noncompliance.

 

8.7.1 After Manufacturer’s Release. After Manufacturer’s Release of the Merck
Compound but prior to or at the time of shipment to Advaxis, Merck shall provide
Advaxis with such certificates and documentation as are described in the
Clinical Quality Agreement (“Disposition Package”). Advaxis shall, within the
time defined in the Clinical Quality Agreement, perform (i) with respect to the
Merck Compound, the acceptance procedures allocated to it under the Clinical
Quality Agreement, and (ii) with respect to the Advaxis Compound, the testing
and release procedures allocated to it under the Clinical Quality Agreement.
Advaxis shall be solely responsible for taking all steps necessary to determine
that the Merck Compound or the Advaxis Compound, as applicable, is suitable for
release before making such Merck Compound or Advaxis Compound, as applicable,
available for human use. For clarity, Advaxis shall be responsible for storage
and maintenance of the Merck Compound until it is tested and/or released, which
storage and maintenance shall be in compliance with (a) the Specifications for
the Merck Compound, the Clinical Quality Agreement and Applicable Law, and (b)
any specific storage and maintenance requirements as may be provided by Merck
from time to time.

 

8.7.2 Non-Conformance.

 

(a) In the event that either Party becomes aware that any Compound may have a
Non-Conformance, despite testing and quality assurance activities (including any
activities conducted by the Parties under Sections 8.7.1 (After Manufacturer’s
Release)), such Party shall immediately notify the other Party in accordance
with the procedures of the Clinical Quality Agreement. The Parties shall
investigate any Non-Conformance in accordance with Section 8.9 (Investigations)
and any discrepancy between them shall be resolved in accordance with Section
8.8 (Resolution of Discrepancies).

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

(b) In the event that any proposed or actual shipment of the Merck Compound (or
portion thereof) shall be agreed to have a Non-Conformance at the time of
Delivery to Advaxis, then unless otherwise agreed to by the Parties, Merck shall
replace such Merck Compound as is found to have a Non-Conformance (with respect
to Merck Compound that has not yet been administered in the course of performing
the Study). Unless otherwise agreed to by the Parties in writing, the sole and
exclusive remedies of Advaxis with respect to any Merck Compound that is found
to have a Non-Conformance at the time of Delivery shall be (i) replacement of
such Merck Compound as set forth in this Section 8.7.2(b), (ii) indemnification
under Section 14.2 (to the extent applicable) and (iii) termination of this
Agreement pursuant to Section 6.4 (to the extent applicable, but subject to the
applicable cure periods set forth therein); provided that, for clarity, Advaxis
shall not be deemed to be waiving any rights under Section 8.16. In the event
Merck Compound is lost or damaged by Advaxis after Delivery, Merck shall provide
additional Merck Compound (if available for the Study) to Advaxis; provided that
Advaxis shall reimburse Merck for the Direct Manufacturing Costs and Indirect
Manufacturing Costs (as such terms are defined in Section 6.11) of such replaced
Merck Compound; and provided further that Merck shall have no obligation to
provide additional Merck Compound more than once. Except as set forth in the
foregoing sentence, Merck shall have no obligation to provide replacement Merck
Compound for any Merck Compound supplied hereunder other than such Merck
Compound as has been agreed or determined to have a Non-Conformance at the time
of Delivery to Advaxis.

 

(c) Advaxis shall be responsible for, and Merck shall have no obligations or
liability with respect to, any Advaxis Compound supplied hereunder that is found
to have a Non-Conformance. Advaxis shall replace any Advaxis Compound as is
found to have a Non-Conformance (with respect to Advaxis Compound that has not
yet been administered in the course of performing the Study). Unless otherwise
agreed to by the Parties in writing, the sole and exclusive remedies of Merck
with respect to any Advaxis Compound that is found to have a Non-Conformance at
the time of Delivery shall be (i) replacement of such Advaxis Compound as set
forth in this Section 8.7.2(c), (ii) indemnification under Section 14.2 (to the
extent applicable) and (iii) termination of this Agreement pursuant to Section
6.4 (to the extent applicable, but subject to the applicable cure periods set
forth therein); provided that, for clarity, Merck shall not be deemed to be
waiving any rights under Section 8.16.

 

8.8 Resolution of Discrepancies. If Merck disagrees with any determination of
Non-Conformance by Advaxis, such discrepancy shall be resolved in accordance
with the provisions of the Clinical Quality Agreement.

 

8.9 Investigations. The process for investigations of any Non-Conformance shall
be handled in accordance with the provisions set forth in the Clinical Quality
Agreement.

 

8.10 Shortage; Allocation. In the event of a shortage of a Compound such that a
Party reasonably believes that it will not be able to fulfill its supply
obligations hereunder with respect to its Compound, such Party will provide
prompt written notice to the other Party thereof (including the quantity of its
Compound that such Party reasonably determines it will be able to supply) and,
upon request, the Parties will promptly discuss such situation (including how
the quantities of Compound that such Party is able to supply hereunder will be
allocated within the Study). Notwithstanding anything to the contrary contained
herein, in the event of a shortage of a Party’s Compound, the Party experiencing
such shortage shall have sole discretion, subject to Applicable Law, to
determine the quantity of Compound it will be able to supply as a result of such
shortage, and such Party shall not be deemed to be in breach of this Agreement
for failure to supply any other quantities of such Party’s Compound hereunder as
a result of such shortage.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

8.11 Regulatory Responsibility. The responsibilities of the Parties with respect
to communication and filings with Regulatory Authorities related to the
Compounds supplied hereunder in connection with the Study will be as set forth
in the Pharmacovigilance Agreement and the Clinical Quality Agreement entered
into by the Parties or their Affiliates in connection herewith.

 

8.12 Records; Audit Rights.

 

8.12.1 Advaxis will keep complete and accurate records pertaining to its use and
disposition of Merck Compound (including its storage, shipping (cold chain) and
chain of custody activities) and, upon request of Merck, will make such records
open to review by Merck for the purpose of conducting investigations for the
determination of Merck Compound safety and/or efficacy and Advaxis’s compliance
with this Agreement with respect to the Merck Compound.

 



8.12.2 Each Party shall maintain complete and accurate records pertaining to its
Manufacture of its Compound supplied hereunder, and, upon request of the other
Party, will make such records open to review by such other Party in accordance
with the Clinical Quality Agreement for the purpose of confirming such Party’s
compliance with this Agreement with respect to its Manufacturing obligations
hereunder.

 

8.13 Quality. Quality matters related to the Manufacture of the Compounds shall
be governed by the terms of the Clinical Quality Agreement in addition to the
relevant quality terms of this Agreement.

 

8.14 Quality Control. Each Party shall implement and perform operating
procedures and controls for sampling, stability and other testing of its
Compound, and for validation, documentation and release of its Compound and such
other quality assurance and quality control procedures as are required by the
Specifications, cGMPs and the Clinical Quality Agreement.

 

8.15 Audits and Inspections. The Parties’ audit and inspection rights are
governed by the terms of the Clinical Quality Agreement.

 

8.16 Recalls. Recalls of the Compounds shall be governed by the terms of the
Clinical Quality Agreement.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

9. Confidentiality.

 

9.1 Advaxis and Merck agree to hold in confidence any Confidential Information
provided by the other Party, and neither Party shall use Confidential
Information of the other Party except to fulfill such Party’s obligations under
this Agreement. Without limiting the foregoing, Merck may not use Confidential
Information disclosed by or on behalf of Advaxis relating to the Advaxis
Compound or the Advaxis Live-Attenuated Bacterial Vaccine program other than for
purposes of the Collaboration Program. Advaxis may not use Confidential
Information disclosed by or on behalf of Merck relating to the Merck Compound or
the Merck PD-1 program other than for purposes of the Collaboration Program.
Neither Party shall, without the prior written permission of the other Party,
disclose any Confidential Information of the other Party to any Third Party
except to the extent disclosure (i) is required by Applicable Law; (ii) is
pursuant to the terms of this Agreement; or (iii) is necessary for the conduct
of the Collaboration Program, and in each case ((i) through (iii)) provided that
the disclosing Party shall provide reasonable advance notice to the other Party
before making such disclosure. For the avoidance of doubt, Advaxis may, without
Merck’s consent, disclose Confidential Information to clinical trial sites and
clinical trial investigators performing the Study, the data safety monitoring
and advisory board relating to the Study, and regulatory agencies such as the
FDA, EMA or other health authorities working with Advaxis on the Study, in each
case to the extent necessary for the performance of the Study and provided that
such persons (other than governmental entities) are bound by an obligation of
confidentiality at least as stringent as the obligations contained herein.

 

9.2 Notwithstanding the foregoing, (i) Inventions that constitute Confidential
Information and are jointly owned by the Parties, shall constitute the
Confidential Information of both Parties and each Party shall have the right to
use such Confidential Information consistent with Articles 10, 11 and 12 and
(ii) Inventions that constitute Confidential Information and are solely owned by
one Party shall constitute the Confidential Information of that Party and each
Party shall have the right to use such Confidential Information consistent with
Articles 10, 11 and 12.

 

9.3 All Confidential Information containing personal identifiable data shall be
handled in accordance with all data protection and privacy laws, rules and
regulations applicable to such Party.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

10. Intellectual Property.

 

10.1 Joint Ownership and Prosecution.

 

10.1.1 Subject to Sections 10.2 and 10.3, all rights to all Inventions claiming,
or covering, the combined use of the Advaxis Compound and the Merck Compound
(each a “Jointly Owned Invention”) shall belong jointly to Advaxis and Merck.
Advaxis and Merck shall each be entitled to use the Jointly Owned Inventions in
accordance with the terms and conditions of this Agreement, and without
accounting or financial payment to the other Party and without the consent of
the other Party. Notwithstanding the foregoing, Merck covenants and agrees that
it will not use the Jointly Owned Invention to seek Regulatory Approval for, or
to enable a Third Party to seek Regulatory Approval for, a Live-Attenuated
Bacterial Vaccine other than ADXS31-142 or use either as a monotherapy or in
combination with a PD-1 Antagonist and Advaxis covenants and agrees that it will
not use the Jointly Owned Invention to seek Regulatory Approval for, or to
enable a Third Party to seek Regulatory Approval for, a PD-1 Antagonist other
than MK-3475 for use either as a monotherapy or in combination with a
Live-Attenuated Bacterial Vaccine other than ADXS31-142. For those countries
where a specific license is required for a joint owner of a Jointly Owned
Invention to practice such Jointly Owned Invention in such countries, (i) Merck
hereby grants to Advaxis a perpetual, irrevocable, non-exclusive, worldwide,
royalty-free, fully paid-up license, transferable and sublicensable, under
Merck’s right, title and interest in and to all Jointly Owned Inventions to use
such Inventions in accordance with the terms and conditions of this Agreement
and (ii) Advaxis hereby grants to Merck a perpetual, irrevocable, non-exclusive,
worldwide, royalty-free, fully paid-up license, transferable and sublicensable,
under Advaxis’s right, title and interest in and to all Jointly Owned Inventions
to use such Inventions in accordance with the terms and conditions of this
Agreement. For clarity, except as provided in Section 10.4 below, the terms of
this Agreement do not provide Advaxis or Merck with any rights, title or
interest or any license to the other Party’s background intellectual property
except as necessary to conduct the Study.

 

10.1.2 Promptly following the Effective Date, patent representatives of each of
the Parties shall meet (in person or by telephone) to discuss the patenting
strategy for any Jointly Owned Inventions which may arise. In particular, the
Parties shall discuss which Party will file a patent application (including any
provisional, substitution, divisional, continuation, continuation in part,
reissue, renewal, reexamination, extension, supplementary protection certificate
and the like) in respect of any Jointly Owned Invention (each, a “Joint Patent
Application”) and whether the Parties wish to appoint joint patent counsel. In
any event, the Parties shall consult and reasonably cooperate with one another
in the preparation, filing, prosecution (including prosecution strategy) and
maintenance of such patent application and shall equally share the expenses
associated with the Joint Patent Applications.

 

10.1.3 Except as expressly provided in Section 10.1.2, each Party agrees to make
no patent application based on the other Party’s Confidential Information, and
to give no assistance to any Third Party for such application, without the other
Party’s prior written authorization.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

10.1.4 Advaxis shall have the first right to initiate legal action to enforce
all Joint Patents against infringement or misappropriation by any Third Party
that is marketing, or seeking to market, a compound in the same class as the
Advaxis Compound, or to defend any declaratory judgment action relating thereto,
at its sole expense. In the event that Advaxis fails to initiate or defend such
action within thirty (30) days after being first notified of such infringement,
Merck shall have the right to do so at its sole expense. Similarly, Merck shall
have the first right to initiate legal action to enforce all Joint Patents
against infringement or misappropriation by any Third Party that is marketing,
or seeking to market, a compound in the same class as the Merck Compound, or to
defend any declaratory judgment action relating thereto, at its sole expense. In
the event that Merck fails to initiate or defend such action within thirty (30)
days after being first notified of such infringement, Advaxis shall have the
right to do so at its sole expense.

 

10.1.5 If one Party brings any prosecution or enforcement action or proceeding
against a Third Party with respect to any Joint Patent, the second Party agrees
to be joined as a party plaintiff where necessary and to give the first Party
reasonable assistance and authority to file and prosecute the suit. The costs
and expenses of the Party bringing suit under this Section 10.1.5 shall be borne
by such Party, and any damages or other monetary awards recovered shall be
shared as follows: (i) the amount of such recovery actually received by the
Party controlling such action shall be first applied to the out-of-pocket costs
of each Party in connection with such action; and then (ii) any remaining
proceeds shall be divided evenly between Advaxis and Merck. A settlement or
consent judgment or other voluntary final disposition of a suit under this
Section 10.1.5 may not be entered into without the consent of the Party not
bringing the suit.

 

10.2 Inventions Owned by Advaxis. Notwithstanding Section 10.1, the Parties
agree that all rights to Inventions relating solely to the Advaxis Compound, or
a Live Attenuated Bacterial Vaccine, are the exclusive property of Advaxis.
Advaxis shall be entitled to file in its own name relevant patent applications
and to own resultant patent rights for any such Invention. For the avoidance of
doubt, any Invention generically encompassing the Advaxis Compound (and not the
Merck Compound) within its scope, even where the Advaxis Compound is not
disclosed per se, is the exclusive property of Advaxis.

 

10.3 Inventions Owned by Merck. Notwithstanding Section 10.1, the Parties agree
that all rights to Inventions relating solely to the Merck Compound, or a PD-1
Antagonist, are the exclusive property of Merck. Merck shall be entitled to file
in its own name relevant patent applications and to own resultant patent rights
for any such Invention. For the avoidance of doubt, any Invention generically
encompassing the Merck Compound (and not the Advaxis Compound) within its scope,
even where the Merck Compound is not disclosed per se, is the exclusive property
of Merck.

 

10.4 Mutual Freedom to Operate for Combination Inventions.

 

(i) Advaxis hereby grants to Merck a perpetual, irrevocable, non-exclusive,
worldwide, royalty-free, fully paid-up license, transferable and sublicensable,
to any patent owned or controlled by Advaxis which (a) has a priority claim that
is earlier than the initiation of the Study (i.e., first dosing of the first
patient in the Study) and (b) claims the Combination, in order to practice such
Combination for all purposes.

 

(ii) Merck hereby grants to Advaxis a perpetual, irrevocable, non-exclusive,
worldwide, royalty-free, fully paid-up license, transferable and sublicensable,
to any patent owned or controlled by Merck which (a) has a priority claim that
is earlier than the initiation of the Study (i.e., first dosing of the first
patient in the Study) and (b) claims the Combination, in order to practice such
Combination for all purposes.

 

(iii) For clarity, the terms of this Section 10.4 do not provide Merck or
Advaxis with any rights, title or interest or any license to the other Party’s
background intellectual property which does not claim the Combination (i.e.,
intellectual property owned or licensed by either Party which does not
constitute an Invention and does not claim the Combination) except as necessary
to conduct the Study.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

11. Reprints; Rights of Cross-Reference.

 

Consistent with applicable copyright and other laws, each Party may use, refer
to, and disseminate reprints of scientific, medical and other published articles
and materials from journals, conferences and/or symposia relating to the
Collaboration Program, which disclose the name of a Party, provided such use
does not constitute an endorsement of any commercial product or service by the
other Party.

 

12. Publications.

 

12.1 On August 25, 2014 prior to the opening of the New York Stock Exchange,
Advaxis will issue a press release in a form mutually agreed by the Parties.

 

12.2 Advaxis will register the Study with the Clinical Trials Registry located
at www.clinicaltrials.gov and is committed to timely publication of the results
following Study Completion, after taking appropriate action to secure
Intellectual Property Rights (if any) arising from the Study. The publication of
the results of the Study will be in accordance with the Protocol. Merck agrees
not to publish the results of any Study involving the Advaxis Compound prior to
the timely publication of the Study results by Advaxis.

 

12.3 Advaxis shall use reasonable efforts to publish or present scientific
papers dealing with the Collaboration Program in accordance with accepted
scientific practice.

 

12.4 The Parties agree that prior to submission of the results of the
Collaboration Program for publication or presentation or any other dissemination
of results including oral dissemination, the publishing Party shall invite the
other to comment on the content of the material to be published or presented
according to the following procedure:

 

(i)At least forty-five (45) days prior to submission for publication of any
paper, letter or any other publication, or thirty (30) days prior to submission
for presentation of any abstract, poster, talk or any other presentation, the
publishing Party shall provide to the other Party the full details of the
proposed publication or presentation in an electronic version (cd-rom or email
attachment). Upon written request from the other Party, the publishing Party
agrees not to submit data for publication/presentation for an additional ninety
(90) days in order to allow for actions to be taken to preserve rights for
patent protection.     (ii)The publishing Party shall give reasonable
consideration to any request by the other Party made within the periods
mentioned in clause (i) above to modify the publication.     (iii)The publishing
Party shall remove all Confidential Information of the other Party before
finalizing the publication.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

12.5 Each Party agrees to identify the other Party and acknowledge its support
in any press release and any other publication or presentation of the results of
the Study.

 

13. Representations and Warranties; Disclaimers.

 

13.1 Each of Advaxis and Merck represents and warrants to the other that it has
the full right and authority to enter into this Agreement.

 

13.2 Advaxis does not undertake that the Study shall lead to any particular
result, nor is the success of the Study guaranteed. Neither Party accepts any
responsibility for any use that the other Party may make of the Collaboration
Data nor for advice or information given in connection therewith.

 

13.3 Anti-Corruption

 

13.3.1 In performing their respective obligations hereunder, the Parties
acknowledge that the corporate policies of Advaxis and Merck and their
respective Affiliates require that each Party’s business be conducted within the
letter and spirit of the law. By signing this Agreement, each Party agrees to
conduct the business contemplated herein in a manner which is consistent with
all Applicable Law, including the U.S. Foreign Corrupt Practices Act, good
business ethics, and its ethics and other corporate policies. In addition, Merck
has provided Advaxis with a copy of its Ethical Business Practices policy (pages
9 & 10 of its Business Partner Code of Conduct), and Advaxis has provided Merck
with a copy of its Code of Business Conduct and Ethics, and each Party agrees to
abide by the spirit of the other Party’s guidelines, which may be updated from
time to time by written notice.

 

Specifically, each Party agrees that it has not, and covenants that it, its
Affiliates, and its and its Affiliates’ directors, employees, officers, and
anyone acting on its behalf, will not, in connection with the performance of
this Agreement, directly or indirectly, make, promise, authorize, ratify or
offer to make, or take any action in furtherance of, any payment or transfer of
anything of value for the purpose of influencing, inducing or rewarding any act,
omission or decision to secure an improper advantage; or improperly assisting it
in obtaining or retaining business for it or the other Party, or in any way with
the purpose or effect of public or commercial bribery.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

13.3.2 Each Party shall not contact, or otherwise knowingly meet with, any
Government Official for the purpose of discussing activities arising out of or
in connection with this Agreement, without the prior written approval of the
other Party, except where such meeting is consistent with the purpose and terms
of this Agreement and in compliance with Applicable Law.

 

13.3.3 Each Party represents that: (i) it is authorized and has no impediment to
enter into the transaction contemplated in this Agreement; and (ii) it is not
excluded, debarred, suspended, proposed for suspension or debarment, or
otherwise ineligible for government programs.

 

13.3.4 Each Party represents and warrants that except as disclosed to the other
in writing prior to the commencement of this Agreement: (1) it does not have any
interest which directly or indirectly conflicts with its proper and ethical
performance of this Agreement; (2) it shall maintain arm’s length relations with
all Third Parties with which it deals with for or on behalf of the other in
performance of this Agreement; and (3) it has provided complete and accurate
information and documentation to the other Party, the other Party’s Affiliates
and its and their personnel in the course of the due diligence conducted by the
other Party for this Agreement, including disclosure of any officers, employees,
owners or persons directly or indirectly retained by such Party in relation to
the performance of this Agreement who are Government Officials or relatives of
Government Officials. Each Party shall make all further disclosures as necessary
to the other Party to ensure the information provided remains complete and
accurate throughout the term of this Agreement. Subject to the foregoing, each
Party agrees that it shall not hire or retain any Government Official to assist
in its performance of this Agreement, with the sole exception of conduct of or
participation in clinical trials under this Agreement, provided that such hiring
or retention shall be subject to the completion by the hiring or retaining Party
of a satisfactory anti-corruption and bribery (e.g., FCPA) due diligence review
of such Government Official. Each Party further covenants that any future
information and documentation submitted to the other Party as part of further
due diligence or a certification shall be complete and accurate.

 

13.3.5 Each Party shall have the right during the term of this Agreement, and
for a period of two (2) years following termination of this Agreement, to
conduct an investigation and audit of the other Party’s activities, books and
records, to the extent they relate to that other Party’s performance under this
Agreement, to verify compliance with the terms of this Section 13.3. Such other
Party shall cooperate fully with such investigation or audit, the scope, method,
nature and duration of which shall be at the sole reasonable discretion of the
Party requesting such audit.

 

13.3.6 Each Party shall ensure that all transactions under this Agreement are
properly and accurately recorded in all material respects on its books and
records and that each document upon which entries in such books and records are
based is complete and accurate in all material respects. Each Party further
represents, warrants and covenants that all books, records, invoices and other
documents relating to payments and expenses under this Agreement are and shall
be complete and accurate and reflect in reasonable detail the character and
amount of transactions and expenditures. Each Party must maintain a system of
internal accounting controls reasonably designed to ensure that no off-the-books
or similar funds or accounts will be maintained or used in connection with this
Agreement.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

13.3.7 Each Party agrees that in the event that the other Party believes in good
faith that there has been a possible violation of the terms of this Agreement,
such other Party may make full disclosure of such belief and related information
at any time and for any reason to any competent government bodies and its
agencies, and to whoever such Party determines in good faith has a legitimate
need to know.

 

13.3.8 Each Party shall comply with its own ethical business practices policy
and any Corporate Integrity Agreement to which it is subject, and shall conduct
its Study-related activities in accordance with Applicable Law. Each Party
agrees to ensure that all of its employees involved in performing its
obligations under this Agreement are made specifically aware of the compliance
requirements under this Section 13.3. In addition, each Party agrees to ensure
that all such employees participate in and complete mandatory compliance
training to be conducted by each Party, including specific training on
anti-bribery and corruption, prior to his/her performance of any obligations or
activities under this Agreement. Each Party further agrees to certify its
continuing compliance with the requirements under this Section 13.3 on a
periodic basis during the term of this Agreement in such form as may be
reasonably specified by the other Party.

 

13.3.9 Each Party shall have the right to terminate this Agreement immediately
upon any violation of this Section 13.3 or any breach of a representation or
warranty contained herein by the other Party.

 

13.4 EXCEPT AS EXPRESSLY PROVIDED HEREIN, MERCK MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE MERCK COMPOUND, AND ADVAXIS MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE ADVAXIS COMPOUND.

 

14. Insurance; Indemnification; Limitation of Liability.

 

14.1 Insurance. Each Party warrants that it maintains a policy or program of
insurance or self-insurance at levels sufficient to support the indemnification
obligations assumed herein. Upon request, a Party shall provide evidence of such
insurance.

 

14.2 Indemnification.

 

14.2.1 Indemnification by Advaxis. Advaxis agrees to defend, indemnify and hold
harmless Merck, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any loss, damage, reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any claim, proceeding, or investigation by a Third Party arising
out of this Agreement or the Collaboration Program (a “Liability”), except to
the extent that such Liability was directly caused by (i) negligence or willful
misconduct on the part of Merck (or any of its Affiliates, or its and their
employees, directors, subcontractors or agents); (ii) a breach on the part of
Merck of any of its representations and warranties or any other covenants or
obligations of Merck under this Agreement; or (iii) a breach of Applicable Law
by Merck.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

14.2.2 Indemnification by Merck. Merck agrees to defend, indemnify and hold
harmless Advaxis, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any Liability to the extent such
Liability is directly caused by (i) negligence or willful misconduct on the part
of Merck (or any of its Affiliates, or its and their employees, directors,
subcontractors or agents); (ii) a breach on the part of Merck of any of its
representations and warranties or any other covenants or obligations of Merck
under this Agreement; or (iii) a breach of Applicable Law by Merck.

 

14.2.3 Procedure. The obligations of Merck and Advaxis under this Section 14.2
are conditioned upon the delivery of written notice to Merck or Advaxis, as the
case might be, of any potential Liability within a reasonable time after the
indemnified Party becomes aware of such potential Liability. The indemnifying
Party will have the right to assume the defense of any suit or claim related to
the Liability if it has assumed responsibility for the suit or claim in writing.
The indemnified Party may participate in (but not control) the defense thereof
at its sole cost and expense.

 

14.2.4 Study Subjects. Advaxis shall not offer compensation on behalf of Merck
to any Study subject or bind Merck to any indemnification obligations in favor
of any Study subject.

 

14.3 limitation of liability. Other than with respect to the obligations of each
Party under Section 9.1, IN NO EVENT SHALL EITHER PARTY (OR ANY OF ITS
AFFILIATES OR SUBCONTRACTORS) BE LIABLE TO THE OTHER PARTY FOR, NOR SHALL ANY
INDEMNIFIED PARTY HAVE THE RIGHT TO RECOVER, ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR DAMAGES FOR LOST
OPPORTUNITIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHERWISE, ARISING OUT OF (x) THE MANUFACTURE OR USE OF ANY
COMPOUND SUPPLIED HEREUNDER OR (y) ANY BREACH OF OR FAILURE TO PERFORM ANY OF
THE PROVISIONS OF THIS AGREEMENT OR ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT, EXCEPT THAT SUCH LIMITATION
SHALL NOT APPLY TO DAMAGES PAID OR PAYABLE TO A THIRD PARTY BY AN INDEMNIFIED
PARTY FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

15. Use of Name.

 

Except as otherwise provided herein, neither Party shall have any right, express
or implied, to use in any manner the name or other designation of the other
Party or any other trade name, trademark or logo of the other Party for any
purpose in connection with the performance of this Agreement.

 

16. Force Majeure.

 

If in the performance of this Agreement, one of the Parties is prevented,
hindered or delayed by reason of any cause beyond such Party’s reasonable
control (e.g., war, riots, fire, strike, governmental laws), such Party shall be
excused from performance to the extent that it is necessarily prevented,
hindered or delayed (“Force Majeure”). The non-performing Party will notify the
other Party of such Force Majeure within ten (10) days after such occurrence by
giving written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect. The suspension of performance will be of no greater scope and no longer
duration than is necessary and the non-performing Party will use commercially
reasonable efforts to remedy its inability to perform.

 

17. Entire Agreement; Modification.

 

The Parties agree to the full and complete performance of the mutual covenants
contained in this Agreement. This Agreement, together with the Clinical Quality
Agreement and the Pharmacovigilance Agreement, constitutes the sole, full and
complete agreement by and between the Parties with respect to the subject matter
of this Agreement, and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded by
this Agreement. No amendments, changes, additions, deletions or modifications to
or of this Agreement shall be valid unless reduced to writing and signed by the
Parties hereto.

 

18. Assignment and Sub-Contracting.

 

Neither Party shall assign or transfer this Agreement without the prior written
consent of the other Party; provided, however, that either Party may assign this
Agreement to one or more of its Affiliates without the other Party’s consent,
and any and all rights and obligations of either Party may be exercised or
performed by its Affiliates, provided that such Affiliates agree to be bound by
this Agreement.

 

19. Invalid Provision.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision. In
lieu of the illegal, invalid or unenforceable provision, the Parties shall
negotiate in good faith to agree upon a reasonable provision that is legal,
valid and enforceable to carry out as nearly as practicable the original
intention of the entire Agreement.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

20. No Additional Obligations.

 

Advaxis and Merck have no obligation to renew this Agreement or apply this
Agreement to any clinical trial other than the Collaboration Program. Neither
Party is under any obligation to enter into another type of agreement at this
time or in the future.

 

21. Dispute Resolution and Jurisdiction.

 

21.1 The Parties shall attempt in good faith to settle all disputes arising out
of or in connection with this Agreement in an amicable manner. Any claim,
dispute or controversy arising out of or relating to this Agreement, including
the breach, termination or validity hereof or thereof (each, a “Dispute”), shall
be governed by and construed in accordance with the substantive laws of the
State of New York, without giving effect to its choice of law principles.

 

21.2 Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed or maintained notwithstanding any ongoing
discussions between the Parties.

 

22. Notices.

 

All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery or overnight courier), or sent by
internationally-recognized overnight courier addressed as follows:

 

If to Advaxis, to:

 

Advavis, Inc.

305 College Road East

Princeton, New Jersey 08540

Email: mayes@advaxis.com

Facsimile:

Attention: Gregory T. Mayes

 

With a copy for notice purposes only to:

 

Pearl Cohen

1500 Broadway, 12th Floor

New York, New York 10036

Email: mcohen@pearlcohen.com

Facsimile: 646 878 0801

Attention: Mark Cohen

 

If to Merck, to:

 

Merck Sharp & Dohme B.V.

Waarderweg 39

2031 BN Haarlem

The Netherlands

Attention: General Manager

Facsimile: +31 412 66 2559]

 

With a copy to:

 

Merck Sharp & Dohme Corp.

One Merck Drive

P.O. Box 100, WS3A-65

Whitehouse Station, NJ 08889-0100

Attention: Office of Secretary

Facsimile No.: (908) 735-1246

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

23. Relationship of the Parties.

 

The relationship between the Parties is and shall be that of independent
contractors, and does not and shall not constitute a partnership, joint venture,
agency or fiduciary relationship. Neither Party shall have the authority to make
any statements, representations or commitments of any kind, or take any actions,
which are binding on the other Party, except with the prior written consent of
the other Party to do so. All persons employed by a Party will be the employees
of such Party and not of the other Party and all costs and obligations incurred
by reason of any such employment shall be for the account and expense of such
Party.

 

24. Counterparts and Due Execution.

 

This Agreement and any amendment may be executed in two (2) or more counterparts
(including by way of facsimile or electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, notwithstanding any electronic transmission, storage and
printing of copies of this Agreement from computers or printers. When executed
by the Parties, this Agreement shall constitute an original instrument,
notwithstanding any electronic transmission, storage and printing of copies of
this Agreement from computers or printers. For clarity, facsimile signatures and
signatures transmitted via PDF shall be treated as original signatures.

 

25. Construction.

 

Except where the context otherwise requires, wherever used, the singular will
include the plural, the plural the singular, the use of any gender will be
applicable to all genders, and the word “or” is used in the inclusive sense
(and/or). Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The term “including” as used herein shall be deemed
to be followed by the phrase “without limitation” or like expression. The term
“will” as used herein means shall. References to “Article,” “Section” or
“Appendix” are references to the numbered sections of this Agreement and the
appendices attached to this Agreement, unless expressly stated otherwise. Except
where the context otherwise requires, references to this “Agreement” shall
include the appendices attached to this Agreement. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction will be applied against either Party hereto.

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

IN WITNESS WHEREOF, the respective representatives of the Parties have executed
this Agreement as of the Effective Date.

 

ADVAXIS INC.

 

By:               Daniel J. O’Connor                 President and Chief
Executive Officer         MERCK SHARP & DOHME BV         By:               Name
              Title  

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

Appendix A

 

PROTOCOL

 

[Protocol begins on following page.]

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

Appendix B

 

SAMPLE ANALYSIS OWNERSHIP AND SHARING

 

[Table begins on following page.]

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 



 

 

 









Study Procedures   Shared between
the Two Parties   Not Shared   Timing for Data Sharing   Party to Analyze
Data/Sample                   Data    -   -    -    -  [C.I.]   [C.I.]   [C.I.]
  [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]  
[C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]  
[C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.]
[C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]  
[C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]  
[C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]  
[C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]  
[C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.]
[C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] Samples    -   -    -    -  [C.I.]  
[C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.]
[C.I.]   [C.I.]   [C.I.]   [C.I.]   [C.I.] [C.I.]   [C.I.]   [C.I.]   [C.I.]  
[C.I.]

 

[C.I.]

 

[C.I.]

  

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 

 

 

 

Appendix C

 

SUPPLY OF COMPOUNDS

 

Schedule of Deliveries for ADXS31-142

 

[C.I.]

 

Schedule of Deliveries for MK34751

 

[C.I.]

 

Certain portions of this document have been marked “[C.I.]” to indicate that
confidential treatment has been requested for such confidential information. The
confidential portions have been omitted and submitted separately with the
Securities and Exchange Commission.

 



 

 

 

